Case 1:19-cv-00954-ELH Document 19 Filed 11/06/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

DENISE SHACKLEFORD,
Plaintiff,
VS. NO. 1-:19-cv-00954-ELH
VIVINT SOLAR,
Defendant.

 

 

CERTIFICATION OF ANDREW MILZ, ESQ. IN SUPPORT OF MOTION TO
COMPEL DISCOVERY PURSUANT TO LOC. R. 104.7

I, ANDREW MILZ, an adult of sound mind do hereby certify and attest to the following:

1. I am counsel for the Plaintiff Denise Shackleford in the above captioned matter, I
make this certification under Local Rule 104.7 and 104.8 in support of the Plaintiffs Motion to
Compel Answers to Interrogatories and Requests for Production.

2. On July 11, 2019, Plaintiff served her first set of Interrogatories and Requests for
Production of Documents on Defendant Vivint.

3. On August 27, 2019, Vivint provided its written responses and objections.

4. On September 13, 2019, Plaintiff served a meet-and-confer letter on Vivint’s
counsel identifying deficiencies in Defendant’s responses.

5. On September 24, 2019, at about 11:10 A.M., I met and conferred over the telephone
with Defense Counsel Matthew Lamb, Esq. and my co-counsel Jane Santoni, Esq. regarding these
deficient areas of discovery, but we were unable to resolve all issues.

6. On September 30, 2019 at 9:21 a.m. and 9:46 a.m., all counsel conferenced further
via email, but the disagreements remained.

7. On October 1, 2019, Plaintiff served Defendant via email a copy of the

Memorandum of Law in support of Plaintiffs Motion to Compel. (Exhibit 1 hereto),

 
Case 1:19-cv-00954-ELH Document 19 Filed 11/06/19 Page 2 of 4

8. On October 15, 2019, Defendant served via email its Memorandum in Opposition
to Motion to Compel Answers to Interrogatories and Requests for Production. (Exhibit 2 hereto).

9. On October 23, 2019, at about 10:00 A.M., Ms. Santoni and I met and conferred
again over the telephone with Mr. Lamb regarding the motion and response, but we were unable
to resolve all issues.

10. On October 28, 2019, Plaintiff served Defendant via email a copy of her Reply in
support of Plaintiff's Motion to Compel. (Exhibit 3 hereto).

11. On October 30, 2019, following the settlement conference in the chambers of
Magistrate Judge Copperthite, Ms. Santoni and I met and conferred again, this time in person, with
Mr. Lamb regarding the motion, response and reply, but we were unable to resolve all issues.

12, On November 5, 2019, Mr. Lamb emailed me indicating that Vivint would be
willing to resolve items II.C and ILD in Plaintiff’s Reply by producing the ethics training courses
that Mr. Sears has taken with Vivint, including FCRA-related courses and it would produce those
items subject to a confidentiality designation. It is good that Vivint will produce these documents.
Nonetheless, this production would be incomplete. The training videos not viewed by Sears can
be equally important as those he viewed, particularly if there are ethics videos bearing on the
subjects at issue in this case that he did not view.

13. The remaining areas of deficient discovery as set forth in the Motion that the Court
must resolve are:

a. Evidence of other similar complaints;
b. Evidence of other “Prospective Customer Consent Forms” from Plaintiff's
neighborhood during the month of September 2018;

c. Training Videos (see para. 12 above);

 
Case 1:19-cv-00954-ELH Document 19 Filed 11/06/19 Page 3 of 4

d. Identification of Defendant’s employees who worked or solicited customers in

the same area as Plaintiff;

e. Policies, procedures, manuals, and other similar documents bearing on the

requirements of the FCRA, 15 U.S.C. § 1681b.

I certify under penalty of perjury that the foregoing is true and correct. Executed on

November 6, 2019.

/s/ Andrew M. Milz
ANDREW M. MILZ
Admitted pro hac vice

FLITTER MILZ, P.C.

450 N. Narberth Avenue, Suite 101
Narberth, PA 19072

(610) 822-0782 (ph)

(610) 667-0552 (fax)
amilz(@consumerslaw.com

 
Case 1:19-cv-00954-ELH Document 19 Filed 11/06/19 Page 4 of 4

CERTIFICATE OF SERVICE
This is to certify that on November 6, 2019, I caused a true and correct copy of the forgoing
CERTIFICATION OF ANDREW MILZ, ESQ. IN SUPPORT OF MOTION TO COMPEL
DISCOVERY PURSUANT TO LOC. R. 104.7 and Exhibits thereto to be served upon the

following via ECF and electronic mail:

John D. Sadler (Bar No. 16421)
Jesica Hepburn Sadler (Bar No. 17722)
Matthew D. Lamb (Bar No. 20203)
Ballard Spahr LLP
1909 K Street NW, 12" Floor
Washington, D.C. 20006

/s/ Jody T. Lopez-Jacobs
JODY T. LOPEZ-JACOBS
Admitted Pro Hac Vice

FLITTER MILZ, P.C.

450 N. Narberth Avenue, Suite 101
Narberth, PA 19072

(610) 822-0782 (ph)

(610) 667-0552 (fax)
jlopez-jacobs@consumerslaw.com

 
